Citation Nr: 1123976	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  05-40 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this claim for additional development in December 2008.  The development requested has been completed, and the claim is now appropriate for appellate review.  

Although the Veteran filed a current claim specifically for PTSD, the Board has restyled the issue to include any potentially relevant psychiatric disorders raised in the record, which also includes depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDING OF FACT

PTSD has been diagnosed and found to be related to service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010) (as amended by 75 Fed. Reg. 39,843-852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (4th ed. 1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court has previously set forth the analytical framework and line of reasoning for determining whether a veteran was exposed to a recognizable stressor during service, which, as discussed above, is an essential element in supporting a claim for service connection for PTSD.  

In Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and various VA manual provisions, the evidence necessary to establish the incurrence of a recognizable stressor during service to support a claim of service connection for PTSD will vary depending on whether the veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993). 

Where there is no combat experience, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental health professional based upon a post-service examination of the veteran cannot be used to establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran contends that PTSD is related to his experiences during active service.  He has identified several in-service stressors.  First, in an October 2003 PTSD Questionnaire, he stated that sometime between June 1968 and October 1969, while he was assigned to a naval vessel, he was sent by helicopter from the ship to in-country Vietnam to recover equipment from a downed aircraft.  They found the pilot of the aircraft shot and hanging in a tree.  

Then, an enemy soldier came out of hiding with a knife and cut him in the stomach (the cut was superficial and he did not seek treatment for it).  He broke the enemy's arm and killed him.  

In addition, the Veteran witnessed sailors get killed by the cable that stopped planes when they landed on the ship.  He did not know their names because they were on a different squadron.  He also saw a man get killed when he walked in front of a propeller on board his ship.    

The Board will first consider whether the Veteran has been diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).  

The Veteran's service treatment records (STRs) are negative for any manifestations of PTSD or other mental disorders.  In addition to his STRs, his October 1965 enlistment and September 1969 separation examination reports are negative for any history, complaints, or findings of mental health problems, and show normal psychiatric evaluations.  

More than 30 years following his separation from service, the Veteran sought treatment for frequent nightmares at a VA Medical Center (VAMC) in February 2003.  He described frequent nightmares about traumatic events that occurred in the military, including seeing a man who was killed when he walked in front of a propeller while on board the USS Wasp, and seeing men killed by a broken resting cable on the USS America.  

The assessment was symptoms of PTSD on Axis I of the DSM-IV diagnostic chart, noting that it was a provisional diagnosis since all of the Veteran's history had not been covered.  He continued to seek treatment for PTSD symptoms somewhat regularly, although the diagnosis remained provisional until November 2003.  He began group therapy sessions in December 2003.    

In August 2004, he was hospitalized for a medical evaluation to determine if he was appropriate for a PTSD program.  He described the incident involving an attack by an enemy soldier, described above.  He had flashbacks about this incident often, isolated his feelings, and did not want to be around people.  He also suffered insomnia, had nightmares, and a bad temper.  In addition, he had a history of auditory and visual hallucinations, up to five times weekly.  A staff psychiatrist confirmed the PTSD diagnosis and he was admitted to the PTSD program.

In a September 2004 report, a clinical psychologist noted that a PTSD screening evaluation was conducted in August 2004, consisting of multiple diagnostic tests and a clinical interview.  The evaluation confirmed a diagnosis of chronic, severe PTSD.  Depression was also identified as a diagnosis.  The physician noted that the Veteran experienced a number of traumatic incidents during service, but focused on the incident involving the attack by the enemy soldier.  

Based on the foregoing, the Board finds that the Veteran has a current PTSD diagnosis which meets the criteria of 38 C.F.R. § 4.125(a).  

Under the law, the Board must next consider whether the above diagnosis of PTSD can be related to service, that is, whether there is credible supporting evidence that one or more claimed in-service stressors occurred to support a PTSD diagnosis.  

The Veteran's DD Form 214 does not list his Navy military occupational specialty (MOS) or its civilian equivalent.   It does show that he received the National Defense Service Medal, the Vietnam Service Medal with (01) Bronze Star, a Campaign Medal with Device, and the Navy Unit Commendation Ribbon.  These medals indicate that he was in a theater of combat operations, but not necessarily that he was directly engaged in combat.  

His service personnel records show that he served on a naval vessel in mid to late 1968.  They also indicate that his duties included maintaining photographic reconnaissance equipment.  However, there is no indication as to whether he engaged in combat with the enemy.  Thus, the Board finds that the Veteran's personnel records do not establish that he was engaged in combat, nor does he specifically contend that he engaged in combat.  As a result, his statements as to any in-service stressors cannot be accepted without further corroboration through independent evidence.

The RO attempted to verify the Veteran's claimed stressors with the U.S. Armed Services Center for Unit Records Research, now known as the U. S. Army and Joint Services Records Research Center, or JSRRC.  Specifically, it requested information on the stressor involving the shipmate who was killed by a propeller in January 1966.  

The 1966 command history and January through February 1966 deck logs were reviewed; however, in order to conduct further research, the Veteran needed to provide additional information, to include another specific date within a 30-day time period, and the full name of the casualty.  The RO requested this information but did not receive a more specific response.      

The RO made a formal finding of a lack of information required to corroborate stressors associated with his claim for service connection for PTSD in July 2009.  Specifically, the RO determined that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the JSRRC and/or insufficient to allow for meaningful research of Marine Corps of National Archives and Records Administration (NARA) records.  

His complete personnel file was received, and evidence of written and telephonic efforts to obtain the necessary information was on file.  The RO concluded that all efforts to obtain the needed information had been exhausted, and any further attempts would be futile.  The RO listed the dates of letters sent to the Veteran requesting the necessary information and responses received by the Veteran.

Although the claimed stressors have not been verified, the Veteran has provided consistent accounts of his claimed stressors in his medical documentation.  Notably, the RO did not attempt to verify the stressor involving the attack by the enemy soldier, which appears to be the primary focus of his treatment providers during the PTSD program at the VAMC.  

Moreover, the Veteran has described PTSD symptoms relating to the attack by the enemy soldier throughout his medical records.  In August 2004, he stated he had frequent nightmares, flashbacks, and intrusive thoughts about the incident.  A VA psychologist described these symptoms in finding that he met the criteria for a DSM-IV diagnosis of PTSD in September 2004.  Indeed, his treatment providers have consistently attributed his PTSD symptoms to the in-service stressor.  

The Board finds that referral to military records sources for further corroboration of the Veteran's lay testimony as to his claimed stressors is not necessary, because the incident, particularly the attack by the enemy soldier, involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and is consistent with the places, types, and circumstances of his service.  

Thus, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor under the recent amendment to the governing regulation, i.e., the amended 38 C.F.R. § 3.304(f)(3).  Furthermore, he is credible, as his various accounts of the attack by the enemy soldier have been consistent.  

Moreover, the medical records suggest that his providers diagnosed him with PTSD due to recurrent and intrusive distressing recollections and nightmares related to this stressor, which confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that his symptoms are related to the claimed stressor.

Therefore, the Board finds that a grant of service connection is warranted based on the amended regulation.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In view of the favorable disposition, additional discussion of those procedures is unnecessary as any defect in the notice or assistance provided to the Veteran constituted harmless error.



ORDER

Service connection for PTSD is granted.  



______________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


